Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US Pub. 2016/0085882; hereinafter Li).

As per claim 1, Li discloses a system for interactively designing a support structure for a three-dimensionally printed object having user-defined surface quality, the system comprising: 

a processor [Fig. 1; Processor 102]; 

a non-transitory computer-readable medium [Fig. 1; Memory 108] communicatively 1ocoupled to the processor and storing instructions that when executed by the processor are configured to cause the processor to perform operations comprising: 

receiving a digital model of the object to be three-dimensionally printed [Fig. 2; receive solid mode; para 0038; “The system can receive a solid model (205).”]; 

15receiving user input related to a desired surface quality at one or more portions of the digital model [Fig. 2, 5A-5B; para 0038; receiving a user input regarding parameters/characteristics of a targeted object; para 0016; such as surface quality]; 

determining a printing orientation of the object based on the digital model and the user input [Fig. 2; para 0016, 0019, 0022, 0038-0051; determination of an optimized print orientation based on the model and the user input]; 

determining a support layout for the object, based on the printing 20orientation and the user input [Fig. 4A-4C, 5A-5B; para 0017, 0052-0059; determination of a proper support structure based on the optimized print orientation including the user input]; and 

transmitting the support layout, the printing orientation, and the digital model to a three-dimensional printer [Fig. 4A-4C, 5A-5B; para 0041; printing the solid model].

As per claim 11, Li discloses a method for interactively designing a support structure for a three-dimensionally printed object having user-defined surface quality, comprising: 

receiving a digital model of the object to be three-dimensionally printed [Fig. 2; receive solid mode; para 0038; “The system can receive a solid model (205).”]; 

15receiving user input related to a desired surface quality at one or more portions of the digital model [Fig. 2, 5A-5B; para 0038; receiving a user input regarding parameters/characteristics of a targeted object; para 0016; such as surface quality]; 

determining a printing orientation of the object based on the digital model and the user input [Fig. 2; para 0016, 0019, 0022, 0038-0051; determination of an optimized print orientation based on the model and the user input]; 

determining a support layout for the object, based on the printing 20orientation and the user input [Fig. 4A-4C, 5A-5B; para 0017, 0052-0059; determination of a proper support structure based on the optimized print orientation including the user input]; and 

transmitting the support layout, the printing orientation, and the digital model to a three-dimensional printer [Fig. 4A-4C, 5A-5B; para 0041; printing the solid model].


As per claims 2 and 12, Li discloses wherein the operations further 25comprise: providing a representation of the digital model to the user via a graphical user interface [Fig. 5A-5B; para 0055-0059]; and Docket No. 20200178US01Ref. No. 0113.000936receiving the user input based on interaction of the user with the representation via the graphical user interface [Fig. 5A-5B; para 0055-0059].

As per claim 6 and 16, Li discloses the operations further comprising providing a real-time estimate of a material cost for printing of the object based on the support layout, the printing orientation, and the digital model [para 0016-0017, 0026; “… to estimate manufacturing cost during the design process …”].

As per claims 7 and 17, Li discloses the operations further comprising: 20receiving user input of a desired weight ratio corresponding to a surface quality to support area [Fig. 5A]; and optimizing the support layout based on the weight ratio [Fig. 4A-4C, 5A-5B; para 0017, 0052-0059; determination of a proper support structure based on the optimized print orientation including the user input].

As per claims 8 and 18, Li discloses wherein in the support layout, a 25support structure density corresponds directly with an indication of surface quality [Fig. 4A-4C, 5A-5B; para 0017, 0052-0059; density adjustment].

As per claims 9 and 19, Li discloses wherein the support layout includes one or more support structures conforming, at least in part, to one or more curves of the object [Fig. 3A-3C; para 0045-0047; one or more curves are inherent to a sphere object]
As per claims 10 and 20, Li discloses wherein the three-dimensional printer is selected from a fused filament fabrication printer, a fused deposition modeling printer, a stereolithography printer, and a direct energy deposition printer [Fig. 1; para 0032; inherent to the system to select an appropriate printer to print the target object].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Pub. 2016/0085882; hereinafter Li) in view of Dasgupta et al (US 10,719,301; hereinafter Dasgupta).

As per claims 3-4 and 13/14, Li discloses the invention substantially. Li does not specifically disclose regarding a saliency map utilization in the graphical user interface. However, Dasgupta (in the same field of graphical user interface) discloses that it is well known in the art to utilize the saliency map in the model diagnosis [Fig. 24; col. 28, lines 28-48; col. 47, lines 20-43; col. 23, lines 54-60, col. 51, lines 52-56]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both directed to use a graphical user interface for a user inputs as well as interacting with a model. Moreover, use of the saliency map clearly benefit in providing easy to use interaction.

As per claims 5 and 15, Li discloses the invention substantially. Li does not specifically disclose regarding a gradient map. However, Dasgupta (in the same field of graphical user interface) discloses regarding use of gradient in the graphical user interface [col. 47, lines 20-43]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both directed to use a graphical user interface for a user inputs as well as interacting with a model. Moreover, use of the gradient map clearly benefit in providing easy to use interaction.


Short summary of the prior art cited by the examiner in the PTO-892 form but not used in the rejection above.
A. US-20190079491 discloses optimizing support structure for additive manufacturing including an interactive support structure design display that might utilize a graphical user interface.
B. US-20130066812 discloses an additive manufacturing process for printing three-dimensional (3D) part and support structures.
C. US-20140303942 discloses a method for evaluating a support structure associated with a three-dimensional object wherein depicting the support structure and/or the object via a graphical user interface.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116